Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dariela Almeda on 08/22/2022.
The amended claims are listed below.
Claim 58: Delete the recitation “about” immediately before the recitation “50%” (line 2). 

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 08/12/2022 has been entered. Claims 1-41 and 60 are cancelled. Claims 42-59 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 15/967,071 filed on 04/30/2018, now PAT 10912858, which claims benefit of US Provisional Application No. 62/492,363 filed on 05/01/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/492,363, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 42-59 recite “a pectin selected from 100 wt% high-methoxyl pectin (HMP)”, “applying the film to the wound in the mesothelial tissue of the lung”, “applying pressure for at least one minute to enable the film to bind to the wound in the mesothelial tissue of the lung”, “film has a thickness of about 40 to 3000 microns”, “film has a thickness of about 40 to 50 microns”, “film is a moldable film”, “film biodegrades within about seven days”, “the one or more growth factors comprise transforming growth factor alpha (TGF-α)… platelet-derived growth factor (PDGF), or any combinations thereof”, “an adhesion strength of at least about 60 cm H2O”, “the one or more active agents comprise an anti-thrombotic agent… an immunotherapy agent, or any combinations thereof”, “the anti-thrombotic agent is heparin, tissue plasminogen activator (tPA), or a combination thereof”, “the anti-inflammatory agent is aspirin, ibuprofen, ketoprofen, a non-steroidal anti-inflammatory drug, or a combination thereof”, and “seals the wound in the mesothelial tissue of the lung within 1 to 2 minutes”, which are not disclosed or supported by the prior-filed Application No. 62/492,363. Thus, the priority date of claim 42-59 is 04/30/2018.

Withdrawn Claim Objections/Rejections
The objection of claim 42 because Periods may not be used elsewhere in the claims, as set forth on page 3 of the Non-Final Rejection mailed on 04/14/2022, is withdrawn in view of amended claim.
The objection of claims 42, 51, 52, 54, 55, and 60 because of improper recitation, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 04/14/2022, is withdrawn in view of amended claims 42, 51, 52, 54, and 55, and cancelled claim 60.
The rejection of claims 42-60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 04/14/2022, is withdrawn in view of amended claims 42, 51, 54, and 56, and cancelled claim 60. Claims 43-50, 52, 53, 55, and 57-59 depend from claim 42.
The rejection of claims 42-60 under 35 U.S.C. 103 as being unpatentable over Clark et al. in view of Munarin et al., as set forth on pages 6-11 of the Non-Final Rejection mailed on 04/14/2022, is withdrawn in view of amended claim 42 and cancelled claim 60. Claims 43-59 depend from claim 42.
The rejection of claims 42-49, 52, and 58-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, and 8 of U.S. Patent No. 10,912,858, as set forth on pages 12 to 13 of the Non-Final Rejection mailed on 04/14/2022, is withdrawn in view of cancelled claim 60 and Terminal Disclaimer filed and approved on 08/23/2022.

Allowable Subject Matter
The amended claim 42 is allowed. Claims 43-59, depending from claim 42, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 42, directed to A method of covering and sealing a wound in a mesothelial tissue of a lung, the method comprising: (a) providing a bioadhesive pectin-based polymer film comprising: i) a pectin selected from 100 wt% high-methoxyl pectin (HMP), and ii) water; (b) applying the film to the wound in the mesothelial tissue of the lung; and (c) applying pressure for at least one minute to enable the film to bind to the wound in the mesothelial tissue of the lung, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 04/14/2022, in which Clark et al. (US 2010/0069927, published on March 18, 2010) disclosed a method of repairing a wound or tissue in a patient, comprising the steps of applying a preformed hydrogel to the wound or tissue of a patient. A masking or covering material would then be applied onto the uncovered area around the wound site to form a homogeneous covering film over the entire site. Over several hours, the underlying polymer film would dissolve leaving only the covering material as the protective barrier over the wound site. The hydrogels may be made up of a three-dimensional matrix of hydrophylic polymers, such as the polyalkyleneimines, carboxymethylcellulose (Intrasite Gel®) or polyethylene oxide (Vigilon®), combined with a high water content. In certain embodiments, hydrogel preparations may also contain glycerin and/or pectin. Hydrogels may be available in sheet form, or as a spreadable viscous gel. Examples of commercial hydrogel dressings include Duoderm hydroactive Gel® (Convatec), Hydrosorb® (Hartmann). The bandages and bandaging methods are useful in lung surgery. Risks associated with lung surgery include air leaks through the lung wall. Further, air leakage is frequently observed after thoracic procedures, such as pulmonary resection and decortication. It is important to create an air-tight seal so as to prevent or reduce severe complications, such as bronchopleural fistulas (page 62/80, [0553-0555]; page 27/80,[0052 to 0053]; page 23/80, [0005]). The term “seal” indicates that a protective barrier is formed over the wound. The protective barrier is a continuous layer or a discontinuous layer, i.e., a layer that has holes or pores in the layer. In certain embodiments, certain fluids or gases can penetrate through the continuous layer. The hydrogel has pores in the range of about 1 micron to about 100 microns in diameter (page 73/80, [0691]; page 31/80, [0095]). Biologically active agents may be incorporated in the masking material, the covering material, or both. Active agents include growth factors, such as transforming growth factors (TGFs), fibroblast growth factors (FGFs), platelet derived growth factors (PDGFs), epidermal growth factors (EGFs), connective tissue activated peptides (CTAPs), osteogenic factors, and biologically active analogs, fragments, and derivatives of such growth factors. Preferred classes of useful pharmaceutical agents include: (1) nonsteroidal anti-inflammatory drugs (NSAIDs) analgesics, such as diclofenac, ibuprofen, ketoprofen, and naproxen; (2) opiate agonist analgesics, such as codeine, fentanyl, hydromorphone, and morphine; (3) salicylate analgesics, such as aspirin (ASA). Further, the following drugs may also be used: recombinant beta-glucan; epinephrine. The masking and covering compositions may also be mixed with natural polymers such as collagen, hyaluronic acid, gelatin, heparin, fibrin and/or heparin sulfate (pages 62/80 to 66/80, [0559, 0563, 0564, and 0569]). Munarin et al. (International Journal of Biological Macromolecules 51:681-689, 2012) disclosed that the natural properties of pectin impart several advantages to the wound dressings, such as hydrophilicity, which permits removal of exudates, the retention of an acid environment, which may act as barrier against bacteria and the ability for binding active molecules as drugs or growth factors to heal the wounds. When pectin is added to the wound, it serves as a binding agent, protecting growth factors from degradation. A wide variety of hydrocolloid pectin-based wound dressings has been patented and is nowadays commercially available, including DuoDERM® (Carboxymethylcellulose, pectin, and propylene glycol), Hydrocoll® (Pectin, gelatin and carboxymethylcellulose), and CitruGel® (Pectin and carboxymethylcellulose). They are mainly composed of adhesive, absorbent polymers, pectin gelling agents and sodium carboxy-methylcellulose. High methoxyl (HM) pectins, with more than 50% of the methyl esterified carboxyl groups, form physical gels at pH < 3.5 and in the presence of more than 55% (w/v) co-solutes, as sucrose, mainly due to the formation of entanglements, hydrophobic interactions and hydrogen bonds. Thus, an increased degree of esterification (DE) results in a more rapid gel formation, as several hydrophobic bonds may be formed among pectin methyl ester groups. Water-insoluble gel formation from low methoxyl (LM) pectin occurs in the presence of positive divalent ions over a wide range of pH values, either with or without co-solutes. The degree of esterification of pectins extracted from citrus fruit is 56 to 80% (page 687, left col. para. 3 to 4; right col., Table 4; page 684, left col., para. 3 to 4; page 683, Table 1). As a drawback, the positive charge of the polycations may cause high cytotoxicity and instability in the presence of serum or extracellular matrix (ECM) components. Pectin was found to be suitable for coating polycationic branched polyethylenimine (b-PEI) polyplexes to form pectin-coated polyplexes with a reduced surface charge that, in turn, led to lower cytotoxicity and higher stability (page 686, right col., para. 4 to 5). However, the references did not teach or suggest the limitation “a pectin selected from 100 wt% high-methoxyl pectin (HMP)”, required by claim 42, which excludes other pectin, such as low-methoxyl pectin (LMP), also disclosed by the references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 42-59 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623